                                                          NOTE: CHANGES MADE BY THE COURT
            1 ARTHUR K. CUNNINGHAM, SB# 97506
                E-Mail: Arthur.Cunningham@lewisbrisbois.com
            2 KAYLEIGH A. ANDERSEN, SB# 306442
                E-Mail: Kayleigh.Andersen@lewisbrisbois.com
            3 LEWIS BRISBOIS BISGAARD & SMITH LLP
              650 East Hospitality Lane, Suite 600
            4 San Bernardino, California 92408
              Telephone: 909.387.1130
            5 Facsimile: 909.387.1138
                                                                                                 JS-6
            6 Attorneys for Defendant
              DEPUTY DENNIS PLETA
            7
            8
            9
           10                                    UNITED STATES DISTRICT COURT
           11                 CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
           12
           13 JEREMY M. KASHKARI,                                  CASE NO. EDCV-18-02591-PA (KES)
           14                       Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                                   STIPULATION TO DISMISS WITH
           15             vs.                                      PREJUDICE
           16 RIVERSIDE COUNTY SHERIFF
              DEPT., et al.
           17
                           Defendants.
           18
           19
           20            GOOD CAUSE APPEARING AND THE PARTIES HAVING
           21 STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:
           22            1.         The Complaint, in its entirety and as to each and every claim for relief
           23 and any and all defendants, is dismissed with prejudice.
           24            2.         The settlement is further memorialized in a written settlement
           25 agreement and release.
           26            3.         The parties shall bear their own costs, expenses and attorneys’ fees
           27 arising out of and/or connected with this matter, including any such fees or expenses

LEWI       28 potentially recoverable under 42 U.S.C. Sec. 1988.
S               4820-4977-7319.1
BRISBOI
S                                  [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
BISGAARD
           1             4.         This Order is the result of a compromise of a disputed claim. It is not to
           2 be considered as an admission of liability and/or responsibility with regard to the
           3 incident, occurrence, casualty or event referenced in the pleadings herein.
           4             5.         The Court shall retain jurisdiction for the purpose of enforcement of the
           5 terms of the settlement agreement between the parties.
           6             IT IS SO ORDERED, ADJUDGED AND DECREED.
           7
           8 DATED: March 19, 2020
           9
                                                            By:
           10                                                     Hon. Karen E. Scott
                                                                  United States Magistrate Judge
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27

LEWI       28
S               4820-4977-7319.1
BRISBOI                                                            2
S                                  [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
BISGAARD
